DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 11, 18-23, 25, and 27-44 are pending and will be examined on the merits.  

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 recites “host cells” (plural) whereas the claim upon which it depends (claim 21) recites “a host cell” (singular).  Appropriate correction is required.

Claim 38 is objected to because of the following informalities:  claim 22 recites “host cells” (plural) whereas the claim upon which it depends (claim 37) recites “a host cell” (singular).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20-22, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Scope of the claimed genus
Claims 20 and 36 are drawn to nucleic acids that encode antibodies that bind to Axl and which comprise nucleotide sequences that encode:
For claim 20:
a VL or a VH of the antibody of claim 1
OR
Both a VL and a VH domain of the antibody of claim 1
For claim 36:
A VL or a VH of the antibody of claim 2
OR
Both the VL and VH domains of the antibody of claim 2
or cases have written description issues.  The claims recite a partial structure (a nucleotide sequence encoding a VH or VL domain) that is defined by a function (binding to Axl).  The claim’s or cases encompass nucleic acids encoding: 1) the VH sequence of SEQ ID NO: 1 and any VL amino acid sequence, 2) The VH sequence of SEQ ID NO: 2 and any VL amino acid sequence, 3) the VL sequence of SEQ ID NO: 3 and any VH amino acid sequence and 4) the VL sequence of SEQ ID NO: 4 and any VH sequence, provided that the indeterminate sequences bind Axl.  
	The claims are essentially claiming any nucleotide encoding VL and VH sequences that bind Axl, provided that either: 1) the nucleic acid encodes the VH amino acid sequences of SEQ ID NOs: 1 or 2 or 2) the nucleic acid encodes the VL amino acid sequences of SEQ ID NOs: 3 or 4.  This includes indeterminate and undisclosed sequences.  
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid 
It was well established in the art that the formation of an intact antigen-binding site in an antibody required the association of three VH “complementarity determining regions” (“CDRs”) and three VL CDRs, which provide the majority of the contact residues for the binding of the antibody to its target antigen.  It has been demonstrated that 80% of antigen-binding amino acid residues are found within these CDRs.  Since most of the antigen-binding residues are found in the CDRs, altering the CDRs sequences can affect antigen binding.  The other antigen-binding residues reside outside the CDRs.  (Kunik, et al., PLoS Comput. Biol. 2012 8(2), of record; Abstract)  
Humanized antibodies comprise the CDRs from the non-human host within a human antibody framework.  Various methods for humanizing antibodies were known at the time of publication.  Such techniques are detailed in Safdari and include CDR grafting (pages 175-176), germline humanization (pages 176-178), resurfacing (pages 179-180), etc. (Safdari, et al., Biotechnology and Genetic Engineering Reviews 2013 29:2 175-186, of record).
Additionally, Boute (Boute, et al., WO 2014/068139 A1, Published 05/08/2014, of record; Abstract) teaches multiple anti-Axl antibodies.  Each of these antibodies possesses 6 CDRs (3 on the heavy chain and 3 on the light chain) comprised of different sequences (see Boute, Pages 24-25, Tables 3a-3c). 
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict what an antibody 

Summary of Species disclosed in the original specification
For the and cases, the specification discloses the following combinations of VH and VL sequences (Specification, p 10, lines 5-11):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, the specification also discloses that the three CDR sequences in the VH sequences are the same.  The three CDR sequences in the VL sequences are also the same (Specification, p 9, lines 6-11).  
	The specification does not describe any sequences from the or cases.  That is to say, for example, no antibody is presented with VH is either an amino acid sequence of but VL is neither an amino acid sequence of SEQ ID NO: 3 nor SEQ ID NO: 4 (or vice versa).  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The application actually describes three genera of nucleotide sequences encoding antibodies (Specification, p 10, lines 5-11) that are summarized in the table below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The table above displays the three genera of antibody described in the application.  
Genus 1 (white) consists of nucleotide sequences encoding antibodies wherein the VH sequence is chosen from SEQ ID NOs: 1 and 2 and the VL sequence is chosen from SEQ ID NOs: 3 and 4.

Genus 2 (grey) consists of nucleotide sequences encoding antibodies wherein the VH sequence is chosen from SEQ ID NOs: 1 and 2 and the VL sequence is not chosen from SEQ ID NOs: 3 and 4.

Genus 3 (dark grey) consists of nucleotide sequences encoding antibodies wherein the VL sequence is chosen from SEQ ID NOs: 3 and 4 and the VH sequence is not chosen from SEQ ID NOs: 1 and 2. 

Note:  “XXXX” is an undetermined sequence capable of binding Axl when paired with the corresponding VL or VH.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  
The antibodies in Genus 1 satisfy this requirement, as they possess the same known combination of 6 CDRs within the VH and VL pair.
The antibodies of Genera 2 and 3 do not satisfy this requirement, as they each only possess three known CDRs.
Because of the amount of data presented in the Specification related to 10G5 antibodies coupled with the fact that all of the antibodies in Genus 1 contain the same 6 known and unique CDR regions, the applicant has conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed for Genus 1.  
Genera 2 and 3 contain only three known CDR regions and an indeterminate VH or VL region.  Because of this, one of skill in the art would not know which of the myriad of sequences (structure) capable of binding Axl (function) to pick for the indeterminate VH or VL.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed for Genera 2 and 3

Allowable Subject Matter
An ABSS search (prior art and interference) was performed for SEQ ID NOs: 1-4, 7 and 9.  The prior art teaches numerous polypeptides comprising the sequence.  However, there is no prior art teaching a peptide consisting of polypeptides comprising the sequences to form an anti-Axl antibody.   
The closest prior art for the each of SEQ ID NO: 1-4, 7 and 9 is in the table below along with the percent similarity, priority date, description and the reference document:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
	As such, claims 1-5, 11, 18-19, 23, 25, 27-35 and 39-44 are allowed.




Conclusion
Claims 1-5, 11, 18-19, 23, 25, 27-35 and 39-44 are allowed.
Claims 20-22 and 36-38 are rejected.
Claims 22 and 38 are objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN L VAN DRUFF/Examiner, Art Unit 1643          

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643